On writ of certiorari it appears that Josephine Sanders was convicted in the court of the County Judge for Marion County on a charge of being unlawfully in possession of intoxicating liquor. The sentence was six months' imprisonment and a fine of three hundred dollars, and upon default in paying the fine and costs, an additional six months' imprisonment. The judgment of conviction was affirmed by the circuit judge. It is certified by the trial judge that the record contains all the evidence adduced at the trial. There is no legal evidence that the small quantity of "liquid" found in the possession of the accused in her home was intoxicating, therefore, the judgment of conviction should be quashed on certiorari and is so ordered. Haile v. Bullock, 83 Fla. 538, 91 So.2d Rep. 683.
Judgment quashed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.